DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 8, 2019, October 18, 2019, August 7, 2020, January 5, 2021, and February 5, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 3-6 are objected to because of the following informalities:  Claims 3-6 recite the limitation “the convex part” in line 2. Although the only reasonable interpretation of the antecedent basis of this feature is that it refers to the previously claimed “bottom part”, it is not particularly clear. It is suggested that “the convex part” be changed to “the bottom part”, “the convex bottom part”, or something similar.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch (US Pat. No. 5,971,046).
Regarding claims 1-2, Koch teaches a rubber tire patch 110 (taken to be the claimed functional component attachment base) which is attached to the inner surface of a tire, including an opening part and an accommodation part, the tire patch comprising a bottom part 142 to be fixed to the tire inner surface, and a side wall part 118, wherein the bottom part has a convex shape, where the radius of curvature of the bottom part is preferably the about the same as the radius of the tire inner surface (column 5, line 61 – column 6, line 27; figures 5 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US Pat. No. 5,971,046).
Regarding claims 3 and 5, Koch teaches using a rubber elastic modulus of at least 30,000 psi (2 x 108 Pa) (column 5, lines 7-10), overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use an elastic modulus falling within the claimed range because Koch teaches an overlapping range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koch as applied to claims 1-2 above, and further in view of Nagaya (US Pub. No. 2014/0103186).
Regarding claims 4 and 6, Koch does not specifically disclose that the bottom part has a plurality of slits that open to the inner surface of the tire. In a similar attachment base, Nagaya teaches using two slits on the bottom part that open to the inner surface of the tire (figure 3). It would have been obvious to one of ordinary skill in the art to use slits on the bottom part as taught by Nagaya in the attachment base of Koch as a known configuration for a rubber attachment base bottom for attaching to a tire with the predictable result of having an attachment base that functions properly in maintaining attachment to the tire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	June 16, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749